Case 2:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 1 of 7 Page ID #:306




             EXHIBIT P
:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 2 of 7 Page ID




                                               Exhibit P
Case 2:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 3 of 7 Page ID #:308




                                                                                    Exhibit P
Owner, 3 GirlsDoPorn Employees Indicted for Sex Trafficking | AVN               https://avn.com/business/articles/legal/owner-3-girlsdoporn-employees-i...
           Case 2:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 4 of 7 Page ID #:309




                                                                                                                        SUBSCRIBE
                                                                                                                       to our publications
                                                                                                                       (https://avn.com
                                                                                                                          /subscribe)


                     N E W S ( HT T P S : / / AV N . C O M / B U S I N E S S / A R T I C L E S / L AT E S T )



              S TAR S ( H T T P S : / / AV N . C O M / P O R N - S TA R S )



              AWA R D S ( H TT P S :/ / AV N . C O M / AWA R D S )



              E V E N T S ( H T T P S : / / AV N . C O M / B U S I N E S S / E V E N T S )



              P R O D U C T S ( H T T P S : / / AV N . C O M / P L E A S U R E )       G AY ( H TT P S : / / AV N . C O M / G AY )




                                                                                                                         Exhibit P
1 of 8                                                                                                                                  9/1/2020, 1:26 PM
Owner, 3 GirlsDoPorn Employees Indicted for Sex Trafficking | AVN   https://avn.com/business/articles/legal/owner-3-girlsdoporn-employees-i...
           Case 2:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 5 of 7 Page ID #:310




              S HAR E S


                                                                                                             Exhibit P
2 of 8                                                                                                                     9/1/2020, 1:26 PM
Owner, 3 GirlsDoPorn Employees Indicted for Sex Trafficking | AVN   https://avn.com/business/articles/legal/owner-3-girlsdoporn-employees-i...
           Case 2:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 6 of 7 Page ID #:311




              S HAR E S


                                                                                                             Exhibit P
3 of 8                                                                                                                     9/1/2020, 1:26 PM
Owner, 3 GirlsDoPorn Employees Indicted for Sex Trafficking | AVN   https://avn.com/business/articles/legal/owner-3-girlsdoporn-employees-i...
           Case 2:20-mc-00076-MWF-MRW Document 13-5 Filed 09/02/20 Page 7 of 7 Page ID #:312




              S HAR E S


                                                                                                             Exhibit P
4 of 8                                                                                                                     9/1/2020, 1:26 PM
